[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Exhibit 10.1

SECOND AMENDED AND RESTATED

COLLABORATION AND LICENSE AGREEMENT

THIS SECOND AMENDED AND RESTATED COLLABORATION AND LICENSE AGREEMENT (the
“Agreement”) is entered into and made effective as of April 20, 2010 (the
“Amendment Effective Date”), by and between ARCA biopharma, Inc. a Delaware
corporation having its principal place of business at 8001 Arista Place, Suite
200, Broomfield, CO 80021 (successor-in-interest to NUVELO, INC., a Delaware
corporation having its principal place of business at 201 Industrial Road, Suite
310, San Carlos, CA 94070) (“ARCA”), and ARCHEMIX CORP., a Delaware corporation
having its principal place of business at 300 Third Street, Cambridge, MA 02142
(“Archemix”). ARCA and Archemix are sometimes referred to herein individually as
a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, Nuvelo, Inc. and Archemix entered into an Amended and Restated
Collaboration Agreement effective July 31, 2006 (the “Effective Date”)(the
“Restated Agreement”), under which Archemix is responsible for the discovery of
short-acting aptamers which bind to specifically defined protein targets causing
an anti-coagulation effect, and ARCA has the exclusive right to develop and
commercialize aptamers so identified by Archemix; and

WHEREAS, the Parties now desire to amend the Restated Agreement in order to
eliminate certain financial and other provisions to facilitate the out-licensing
of ARC 2172 by ARCA and to allow Archemix to more fully exploit the field of
short-acting aptamers; and

WHEREAS, the Parties have by mutual agreement, agreed to supersede the terms of
the Restated Agreement, with those set forth in this Agreement as of the
Amendment Effective Date.

NOW, THEREFORE, the Parties agree as follows:

 

1. DEFINITIONS

The following terms have the meanings set forth below as used in this Agreement:

1.1         “Affiliate” means a person, corporation, partnership, or other
entity that controls, is controlled by or is under common control with a Party.
For the purposes of this Section 1.1, the word “control” (including, with
correlative meaning, the terms “controlled by” or “under the common control
with”) means the actual power, either directly or indirectly through one or more
intermediaries, to direct the management and policies of such entity, whether by
the ownership of at least fifty percent (50%) of the voting stock of such
entity, or by contract or otherwise.

1.2         “Aptamer” means any oligonucleotide that binds to a target through
means other than Watson-Crick base-pairing.



--------------------------------------------------------------------------------

1.3         “ARC 2172” means the DNA Aptamer having the following nucleotide
sequence: [ * ].

1.4         “Archemix Background Technology” means any Technology used by
Archemix, or provided by Archemix for use hereunder and/or which is otherwise
necessary or useful for the Development, Commercialization, manufacture,
importation or use of ARC 2172 or any Licensed Product and that is
(a) Controlled by Archemix as of the Effective Date, (b) conceived or first
reduced to practice by employees of, or consultants to, Archemix after the
Effective Date other than in the conduct of Research, Development or
Commercialization, (c) conceived or first reduced to practice in the conduct of
Research, Development or Commercialization and that constitutes SELEX Inventions
or SELEX Technology, or (d) Archemix’s interest in all Program Technology to the
extent it is not Compound Technology.

1.5         “Archemix Patent Rights” means Patent Rights Controlled by Archemix
claiming or disclosing Archemix Technology. For clarity, Archemix Patent Rights
include all Licensed Patent Rights.

1.6         “Archemix Product” has the meaning assigned in Section 9.2(a)(ii).

1.7         “Archemix Program Technology” means any Program Technology that is
conceived or first reduced to practice by or through employees of, or
consultants to, Archemix, alone or with any Third Party, in the conduct of the
Research, Development or Commercialization of ARC 2172 or any Licensed Products.

1.8         “Archemix Technology” means, collectively, Archemix Background
Technology, Archemix’s interest in all Joint Technology, and Archemix Program
Technology. “Archemix Technology” includes the Compound Technology.

1.9         “Bankrupt Party” has the meaning assigned in Section 13.2(a).

1.10         “Collaboration” means all activities performed by or on behalf of
ARCA or Archemix in the course of performing the activities described in, or
fulfilling of their obligations pursuant to, this Agreement.

1.11         “Commercialization” or “Commercialized” means all activities that
are undertaken prior to, during or after completion of an NDA filing for a
particular Licensed Product and that relate to the commercial manufacture,
marketing and sale of such Licensed Product including but not limited to
pre-commercialization, advertising, education, planning, marketing, promotion,
distribution, market and product support studies, and Phase 4 Trials.

1.12         “Compound Patent Rights” means Patent Rights to the extent claiming
(a) Compound Technology or (b) ARC 2172.

 

2.

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

1.13         “Compound Technology” means any Program Technology developed solely
by Archemix or which is Joint Technology and in either case to the extent
specifically disclosing the composition of matter, formulation or use of ARC
2172 in the Field.

1.14         “Confidential Information” has the meaning assigned to it in
Section 7.1.

1.15         “Control” means, with respect to an item of Technology, a molecule
or an intellectual property right, that a Party owns or has a license to such
item, to a Patent Right claiming such molecule, or to such right and has the
ability to disclose and grant a license or sublicense as provided for in this
Agreement under such item, Patent Right, or right without the payment of
additional consideration to, and without violating the terms of any agreement or
other arrangement with, any Third Party.

1.16         “Develop” or “Development” means all activities with respect to ARC
2172 or a Licensed Product relating to: (a) the preparation for and conducting
of Phase 1 Trials, Phase 2 Trials, and Phase 3 Trials; (b) the filing and
obtaining of Regulatory Approval for a Licensed Product; and (c) all activities
relating to developing the ability to manufacture ARC 2172 or Licensed Products.
This includes, but is not limited to: (i) preclinical testing, toxicology,
formulation development, clinical studies, regulatory affairs and outside
counsel regulatory legal services; and (ii) manufacturing process development
and scale up for bulk and final forms of ARC 2172 and Licensed Products,
validation documentation, all documentation generated in connection with the
manufacturing or processing activities and manufacturing and quality assurance
technical support activities for ARC 2172 or Licensed Products prior to first
commercial sale.

1.17         “Diligent Efforts” means the carrying out of obligations or tasks
in a reasonable, good faith, and diligent manner consistent with efforts and
resources as commonly used in the research-based biotechnology industry for a
company of a similar size and a similar market capitalization, for a therapeutic
product at a similar stage of research, development or commercialization, and
having similar market potential, taking into account issues of safety, efficacy,
product profile, the costs to develop, the competitiveness of alternative
products that are or are expected to be in the relevant marketplace, the
proprietary position of the product, the regulatory structure and the likelihood
of regulatory approval and product reimbursement, the profitability of the
product, and all other relevant commercial factors.

1.18         “Drug Approval Application” means an application for Regulatory
Approval required before commercial sale or use of a Licensed Product as a drug
in a regulatory jurisdiction.

1.19         “EMEA” means the European Medicines Agency, or any successor
thereof.

 

3.

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

1.20         “EMEA and Pricing Approval” means approval by the EMEA to sell a
Licensed Product together with pricing approval in at least one of France,
Germany, Italy, Spain or United Kingdom.

1.21         “FDA” means the United States Food and Drug Administration, or any
successor federal agency thereto.

1.22         “Field” means the prevention, treatment, cure and/or delay of the
onset or progression of all human therapeutic indications.

1.23         “Generic IP” has the meaning assigned in Section 3.6.

1.24         “Gilead” means Gilead Sciences, Inc., a Delaware corporation with
its principal offices located at 333 Lakeside Drive, Foster City, California
94404.

1.25         “Gilead-Archemix Agreement” means the License Agreement entered
into by and between Gilead and Archemix dated October 23, 2001, as amended
September 4, 2003.

1.26         “IND” means: (a) an Investigational New Drug Application as defined
in the Federal Food, Drug and Cosmetic Act (“FDCA”) and regulations promulgated
thereunder or any successor application or procedure required to initiate
clinical testing of ARC 2172 and/or a Licensed Product in humans in the United
States; (b) a counterpart of an Investigational New Drug Application that is
required in any other country or region in the Territory before beginning
clinical testing of ARC 2172 and/or a Licensed Product in humans in such country
or region; and (c) all supplements and amendments to any of the foregoing.

1.27         “In Vitro Diagnostics” means the use of the SELEX Process or
Aptamers or PhotoAptamers identified through the use of the SELEX Process in the
assay, testing or determination, outside of a living organism, of a substance in
a test material. In Vitro Diagnostics [ * ] other [ * ], the [ * ] of the [ * ]
or Aptamers or [ * ] through the [ * ] of the [ * ] in the [ * ] or [ * ]: (a) [
* ] of a [ * ], (i) of a [ * ] in a [ * ], often to [ * ] or [ * ] of a [ * ] or
[ * ], or to [ * ] for [ * ]; (ii) of a [ * ] or other [ * ] in a [ * ], often
to [ * ] or [ * ] the [ * ] of a [ * ] or [ * ] in a [ * ] or [ * ] and (iii) of
[ * ] (as in [ * ]); (b) of a [ * ] on a [ * ] such as [ * ] (as in [ * ] or
other [ * ] of [ * ] within [ * ]); and (c) any [ * ] in vitro diagnostic [ * ]
of the [ * ] or Aptamers or [ * ] through the [ * ] of the [ * ] in [ * ] for
example, [ * ] and [ * ], and the [ * ] of [ * ] of Aptamer [ * ]: (i) to [ * ],
through [ * ] in [ * ] or [ * ] of [ * ], and to [ * ] are [ * ] for the [ * ]
of [ * ]; (ii) to [ * ] of [ * ] in a [ * ] of [ * ] in [ * ]; (iii) to [ * ] or
[ * ] in [ * ] to [ * ] during [ * ] (e.g., as [ * ] of [ * ] or [ * ]); and
(iv) to [ * ] or [ * ] in [ * ] to [ * ] (e.g., as [ * ] of [ * ] or [ * ]).

1.28         “ARCA Indemnitees” and “ARCHEMIX Indemnitees” have the meaning
assigned in Section 11.1(a) and 11.1(b), respectively.

1.29         “Joint Patent Rights” means Patent Rights claiming Joint
Technology.

 

4.

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

1.30         “Joint Technology” means any Program Technology jointly conceived
or reduced to practice by employees of or consultants to ARCA and employees of
or consultants to Archemix under this Agreement. For clarity, any jointly
developed Technology that is SELEX Technology or SELEX Inventions shall not be
considered Joint Technology regardless of which Party conceived or reduced to
practice such Technology or Inventions.

1.31         “Licensed Patent Rights” means any Archemix Patent Rights (a) to
the extent claiming ARC 2172 or a Licensed Product or the manufacture thereof or
the use thereof in the Field, or (b) that are necessary or useful for ARCA to
exercise the relevant licenses granted to it pursuant to Article 5. For clarity,
the Licensed Patent Rights shall exclude any Patent Rights that relate to the
SELEX Inventions or the SELEX Technology and shall include, without limitation,
the following United States Patents and their counterparts throughout the world
to the extent not SELEX Inventions or SELEX Technology: United States Patent
Nos. 6,334,318 B1; 5,476,766; 5,543,293; 5,582,981; 5,688,291; 5,817,785;
5,840,867; and 6,331,398 B1.

1.32         “Licensed Product” means a product that comprises, consists of, or
which incorporates ARC 2172.

1.33         “Licensed Technology” means any Archemix Technology that
(a) specifically relates to ARC 2172 or a Licensed Product, or (b) is necessary
or useful for ARCA to exercise the relevant licenses granted to it pursuant to
Article 3.

1.34         “MHLW” means the Ministry of Health, Labor and Welfare, otherwise
referred to as “Korosho” or any successor thereto, which governs the scientific
review of human pharmaceutical products in Japan.

1.35         “NDA” means a New Drug Application submitted and filed with the FDA
or the equivalent application or filing filed with any equivalent agency or
government authority outside of the United States (including any supra-national
agency such as in the European Union) necessary for approval of a drug in such
jurisdiction.

1.36         “Net Sales:”

(a)         means the gross amount invoiced by ARCA or its Affiliate or a
licensee or sublicensee (at any level, including a sublicensee of a sublicensee)
for sales of Licensed Products to a Third Party (other than a Third Party
Partner or a licensee or sublicensee) less, to the extent included within the
gross amount invoiced to and paid by the customer, deductions for:
(i) transportation, and customs clearance, duty charges and insurance relating
to such transportation; (ii) sales and excise taxes, customs and any other
governmental charges, all to the extent imposed upon the sale of the Licensed
Products and paid by the selling party; (iii) distributors fees, rebates or
allowances actually granted or allowed, including government and managed care
rebates; (iv) quantity discounts, cash discounts or chargebacks actually
granted, allowed or incurred in the ordinary course of business in connection
with the sale of the Licensed Products; and (v) allowances or credits to
customers, not in excess of the selling price of the Licensed

 

5.

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Products, on account of governmental requirements, rejection, recalls or return
of the Licensed Products.

(b)         Solely for the purpose of calculating Net Sales of Licensed
Products, if a Party or its Affiliate, or a licensee or sublicensee, sells such
Licensed Products in the form of a combination product containing any such
Licensed Product and one or more active ingredients or a delivery device
(whether combined in a single formulation or package, as applicable, or
formulated or packaged separately but sold together for a single price) (a
“Combination Product”), Net Sales of such Combination Product for the purpose of
determining the royalty due to the other Party pursuant to Sections 4.1(b)(i)
and/or 9.2(b) will be calculated by multiplying actual Net Sales of such
Combination Product as determined in subsection (a) above by the fraction
A/(A+B) where A is the invoice price of such Licensed Product if sold
separately, and B is the total invoice price of the other active ingredient(s)
or the delivery device in the combination if sold separately. If, on a
country-by-country basis, such other active ingredient or ingredients or
delivery device in the Combination Product are not sold separately in such
country, but the Licensed Product component of the Combination Product is sold
separately in such country, Net Sales for the purpose of determining royalties
due to the other Party pursuant to Sections 4.1(b)(i) and/or 9.2(b) for the
Combination Product shall be calculated by multiplying actual Net Sales of such
Combination Product as determined in subsection (a) above by the fraction A/C
where A is the invoice price of such Licensed Product component if sold
separately, and C is the invoice price of the Combination Product. If, on a
country-by-country basis, such Licensed Product component is not sold separately
in such country, Net Sales for the purposes of determining royalties due to the
other Party pursuant to Sections 4.1(b)(i) and/or 9.2(b) for the Combination
Product shall be D/(D+E) where D is the fair market value of the portion of the
Combination Products that contains the Licensed Product and E is the fair market
value of the portion of the Combination Products containing the other active
ingredient(s) or delivery device included in such Combination Product as such
fair market values are determined by mutual agreement of the Parties.

1.37         “ARCA Background Technology” means any Technology that is
(a) Controlled by ARCA as of the Effective Date or (b) conceived or first
reduced to practice by ARCA after the Effective Date other than in the conduct
of Research, Development or Commercialization, and in either case is necessary
or useful for the Development, Commercialization, manufacture, importation, use
or sale of ARC 2172 or Licensed Products under this Agreement. ARCA Background
Technology does not include ARCA Program Technology or ARCA’s interest in Joint
Technology. For clarity, any Program Technology that is SELEX Technology or
SELEX Inventions shall not be considered ARCA Background Technology regardless
of which Party conceived or reduced to practice such Technology or Inventions.

1.38         “ARCA Patent Rights” means Patent Rights Controlled by ARCA
claiming or disclosing ARCA Technology.

1.39         “ARCA Product” has the meaning assigned to it in Section 9.2(a)(i).

 

6.

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

1.40         “ARCA Program Technology” means any Program Technology that is
conceived or first reduced to practice by or through employees of, or
consultants to, ARCA, alone or with any Third Party, in the conduct of the
Research, Development or Commercialization of ARC 2172 or Licensed Products. For
clarity, any Program Technology that is SELEX Technology or SELEX Inventions
shall not be considered ARCA Program Technology regardless of which Party
conceived or reduced to practice such Technology or Inventions.

1.41         “ARCA Technology” means, collectively, ARCA Background Technology,
ARCA Program Technology, and ARCA’s interest in all Joint Technology.

1.42         “Partnering Agreement” means an executed and in-force written
agreement between ARCA and a Third Party or between a Third Party Partner and
another Third Party, wherein such Third Party is granted the right to Develop or
Commercialize, alone or in collaboration with ARCA or another Third Party
Partner, a Licensed Product.

1.43         “Patent Rights” means the rights and interests in and to (a) a
pending application for a patent anywhere in the world, including without
limitation any provisional, converted provisional, continued prosecution
application, substitution, continuation, divisional or continuation-in-part
thereof; (b) any patent issuing on any of the foregoing, including any
inventor’s certificate, that has not expired or been declared invalid by a court
from which no appeal can be or has been taken; or (c) any extension, renewal,
reissue or reexamination of any of the foregoing.

1.44         “Phase 1 Trial” means that portion of the clinical development
program that generally provides for the first introduction into humans of a
product with the primary purpose of determining safety, metabolism and
pharmacokinetic properties and clinical pharmacology of the product, and that is
consistent with 21 CFR §312.21(a) or the applicable rules and regulations of the
jurisdiction in which the clinical trial is conducted.

1.45         “Phase 2 Trial” means that portion of the clinical development
program that provides for a clinical trial of a product on patients, which may
include pharmacokinetic studies, the principal purpose of which is to make a
preliminary determination that such product is safe for its intended use, to
determine potential doses and to obtain sufficient information about such
product’s efficacy to permit the design of further clinical trials, and that is
consistent with 21 CFR §312.21(b) or the applicable rules and regulations of the
jurisdiction in which the clinical trial is conducted.

1.46         “Phase 3 Trial” means that portion of the clinical development
program that provides for a pivotal human clinical trial of a product, which
trial is designed to: (a) establish that a product is safe and efficacious for
its intended use; (b) define warnings, precautions and adverse reactions that
are associated with the product in the dosage range to be prescribed; and
(c) support Regulatory Approval of such product; and which trial is consistent
with 21 CFR

 

7.

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

§312.21(c) or the applicable rules and regulations of the jurisdiction in which
the clinical trial is conducted.

1.47         “Program Technology” means any Technology that is generated,
conceived or first reduced to practice (actively or constructively) by either
Party or both Parties in the conduct of the Research, Development or
Commercialization of ARC 2172 or Licensed Products.

1.48         “Radio Therapeutic Aptamer” means any product for human therapeutic
use that contains one or more Aptamers that targets specifically any diseased
tissue, cells or disease-specific molecules or any tissue or cells which are
affected by a disease or located in the close neighborhood of a disease process
and is linked to or incorporates: (a) radionucleotides; or (b) any structure or
elements which develop therapeutic effects similar to the effect of linking or
incorporating radionucleotides after submission of any kind of radiation.

1.49         “Regulatory Approval” means any and all approvals (including
supplements, amendments, pre- and post-approvals, pricing and reimbursement
approvals), licenses, registrations or authorizations of any national,
supra-national (e.g., the European Commission or the Council of the European
Union), regional, state or local regulatory agency, department, bureau,
commission, council or other governmental entity, that are necessary for the
manufacture, distribution, use or sale of a Licensed Product in a regulatory
jurisdiction.

1.50         “Regulatory Authority” means the FDA or any counterpart of the FDA
outside the United States, or other national, supra-national, regional, state or
local regulatory agency, department, bureau, commission, council, or other
governmental entity with authority over the distribution, importation,
exportation, manufacture, production, use, storage, transport or clinical
testing or sale of a Licensed Product.

1.51         “Regulatory Documentation” means, with respect to a Licensed
Product, all regulatory filings and supporting documents created, submitted to
the FDA or any equivalent agency or government authority outside of the United
States (including any supra-national agency such as in the European Union)
relating to such product, and all data contained therein, including, without
limitation, any IND(s), NDA(s), Biologics License Application(s) (“BLA(s)”),
Investigator’s Brochures, Drug Master File(s) , correspondence to and from the
FDA or any equivalent agency or governmental authority outside of the United
States, minutes from teleconferences with Regulatory Authorities, registrations
and licenses, regulatory drug lists, advertising and promotion documents shared
with Regulatory Authorities, adverse event files, complaint files and
manufacturing records.

1.52         “Regulatory Filing” means the NDA, BLA, IND, or any foreign
counterparts thereof and any other filings required by Regulatory Authorities
relating to the study, manufacture or commercialization of any Licensed Product.

1.53         “Research” means: (a) the discovery and identification of ARC 2172
and (b) the biological characterization (including, without limitation,
preclinical activities such as in vivo analysis) of ARC 2172.

 

8.

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

1.54         “Royalty Period” has the meaning assigned to it in
Section 4.1(b)(iii).

1.55         “SELEX Inventions” means any and all inventions, including any
improvements, made solely by employees or independent contractors of one Party,
or jointly by employees or independent contractors of each Party, in the course
of the Party’s or Parties’ performance under this Agreement, specifically
relating to the SELEX Technology.

1.56         “SELEX Portfolio” means those Patent Rights licensed by Gilead to
Archemix pursuant to the Gilead-Archemix Agreement.

1.57         “SELEX Technology” means any Technology or process for identifying,
modifying, optimizing and/or stabilizing an Aptamer, whether (i) existing as of
the Effective Date or invented thereafter. For clarity for the purposes of this
Section 1.57: (i) the process of “identifying” includes, without limitation, any
process which is disclosed in or falls within the claimed scope of U.S. Patent
Nos. 5,270,163 or 5,843,653; and (ii) the processes of “modifying”, “optimizing”
and “stabilizing” include, without limitation, minimization, truncation,
conjugation, pegylation, complexation, substitution, and deletion and/or
incorporation of modified nucleotides. “SELEX Technology” and “SELEX Inventions”
does not include any Compound Technology.

1.58         “SomaLogic Agreements” means the [ * ] by and between [ * ] and [ *
], the [ * ] between [ * ] and [ * ], and the [ * ].

1.59         “Technology” means, collectively, inventions, discoveries,
improvements, trade secrets, proprietary materials and proprietary methods,
whether or not patentable, including without limitation: (a) methods of
production or use of, and structural and functional information pertaining to,
chemical compounds; (b) compositions of matter, data, formulations, processes,
techniques, know-how and results (including any negative results); and (c) any
proprietary data, instructions, processes, methods, formulae, materials, expert
opinions and information including, without limitation, biological, chemical,
pharmacological, toxicological, pharmaceutical, physical and analytical,
clinical, safety, manufacturing and quality control data and information in the
Control of a Party either prior to or during this Agreement that relates in any
way to Development activities.

1.60         “Term” has the meaning assigned to it in Section 8.

1.61         “Third Party” means any entity other than: (a) ARCA; (b) Archemix;
or (c) an Affiliate of either of them.

1.62         “Third Party Royalty” has the meaning assigned to it in
Section 4.1(b)(ii).

1.63         “Title 11” has the meaning assigned to it in Section 13.2(a).

1.64         “ULEHI Agreement” means the [ * ] and [ * ] by and between [ * ]
and [ * ] to the [ * ].

 

9.

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

1.65         “URC License Agreement” means the [ * ] and [ * ], by and between [
* ] and [ * ]

1.66         “UTC” means [ * ], the [ * ] to the [ * ].

1.67         “Valid Claim” means (a) any claim of a pending patent application
which has been pending for a period of less than five (5) years from the date of
issuance of a first patent office communication during examination of the first
application related thereto, and shall not have been earlier cancelled,
withdrawn or abandoned on a country-by-country basis, or (b) an issued unexpired
patent that (i) has not been finally cancelled, withdrawn, abandoned or rejected
by any administration agency or other body of competent jurisdiction, (ii) has
not been permanently revoked, held invalid, or declared unpatentable or
unenforceable in a decision of a court or other body of competent jurisdiction
that is unappealable or unappealed within the time allowed for appeal, (iii) has
not been rendered unenforceable through disclaimer or otherwise, and (iv) is not
lost through an interference proceeding.

1.68         “Coagulation Cascade Protein” means a protein that is included on
the list set forth in Exhibit B.

1.69         “Inhibit” or “Inhibition” means inhibition at a therapeutically
useful level by binding to a pre-selected Coagulation Cascade Protein.

1.70         “Short Acting Coagulation Cascade Aptamer” any Aptamer that:
(a) binds to a pre-selected Coagulation Cascade Protein; (b) Inhibits the blood
coagulant function of the pre-selected Coagulation Cascade Protein; and
(c) demonstrates the short-acting characteristics and limitations that are set
forth in Exhibit C. For clarity, Short Acting Coagulation Cascade Aptamers do
not include [ * ].

 

2. DEVELOPMENT, MANUFACTURE AND COMMERCIALIZATION

2.1         Diligence.   ARCA will use Diligent Efforts to Develop, manufacture
and Commercialize at least one (1) Licensed Product for use in the Field.

2.2         Development and Commercialization.   ARCA has sole and full control,
authority and responsibility for conducting, funding and pursuing all aspects of
the Development and Commercialization of ARC 2172 and Licensed Products
throughout the world, so long as ARCA uses Diligent Efforts with respect
thereto. ARCA may, at its discretion, contract with or grant sublicenses to
Third Parties in connection with the exercise of its rights with regard to the
Development and Commercialization of ARC 2172 and Licensed Products.

2.3         Abandonment of Development Compounds.   ARCA may determine that
Development of ARC 2172 should be abandoned. If ARCA decides to abandon
Development of ARC 2172, and this Agreement is terminated pursuant to
Section 9.1, then Archemix will have the right to continue such Development
either by itself or with a Third Party.

 

10.

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

2.4         Regulatory Affairs.   With respect to ARC 2172, at its discretion
ARCA will prepare, file and own all right, title and interest in Regulatory
Filings and Regulatory Approvals relating to ARC 2172.

2.5         Manufacturing.   ARCA will be responsible for manufacturing and
supplying ARC 2172 and Licensed Products for Development and Commercialization
and for making all decisions with respect thereto in its sole discretion
including, without limitation, decisions relating to process development work to
support quality assurance, improving manufacturing/cost efficiency and
commercial scale-up manufacturing. For clarity, ARCA shall have final decision
making authority to fulfill its regulatory responsibilities over all steps of
the manufacturing process (including bulk, finish and fill, labeling and
packaging, lot release and management of contractors and subcontractors). The
Parties recognize that ARCA may use Third Parties to conduct some or all of
ARCA’s manufacturing responsibilities hereunder, and ARCA will have sole
decision making authority for contracting with any such Third Parties.

 

3. LICENSES AND RELATED RIGHTS

3.1         Commercialization License.   Archemix hereby grants to ARCA an
exclusive (even as to Archemix), worldwide, sublicensable license under the
Licensed Technology and Licensed Patent Rights, to Develop, Commercialize, make,
have made, use, have used, sell, have sold, lease, offer for sale or lease,
import and export ARC 2172 and Licensed Products within the Field.

3.2         License Grant upon Termination of the Collaboration.   Upon
termination the license grants between the Parties of this Agreement shall be
governed under Section 9 of this Agreement.

3.3         License Limitations.   Notwithstanding any provision hereof to the
contrary, (a) Archemix does not grant to ARCA a license to the SELEX Technology
or SELEX Inventions and ARCA hereby covenants that it will not practice any
SELEX Technology or SELEX Inventions Controlled by Archemix and (b) ARCA hereby
covenants that it will not practice any of the rights granted hereunder to any
of the Licensed Patent Rights or Licensed Technology or use, make, have made,
import, sell, have sold, or offer for sale ARC 2172 or Licensed Product for a
purpose other than that expressly permitted in Sections 3.1 and 3.2 hereof. For
clarity, ARCA shall have no right under this Agreement to use, make, have made,
import, sell, have sold, and/or offer for sale: (w) any Radio Therapeutic
Aptamer; (x) any Aptamer that is not ARC 2172; (y) any non-therapeutic use of
ARC 2172, including, but not limited to, In Vitro Diagnostics and/or other
diagnostic uses, use of an Aptamer as a reagent or use of an Aptamer in or as a
non-therapeutic service; or (z) ARC 2172 in conjunction with a second nucleic
acid component, where the additional nucleic acid component is used to affect or
terminate the activity of ARC 2172.

3.4         Exclusivity.   During the Term of this Agreement, Archemix shall not
independently or with a Third Party [ * ].

 

11.

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

3.5         Sharing of Data.

(a)         During the Term of this Agreement, ARCA will (i) have reasonable
access to all Program Technology (including, without limitation, all raw data)
as it is generated and (ii) provide Archemix with written updates twice a year
describing in reasonable detail ARCA’s Development and Commercialization
activities hereunder.

(b)         The Parties’ access to Program Technology and ARCA Technology after
the termination of the Agreement shall be governed by Section 9.2(a) and
Section 6.1.

3.6         Grantback.   Notwithstanding anything in this Agreement to the
contrary, and subject to Section 3.4, ARCA hereby grants to Archemix a
non-exclusive, paid-up, royalty-free license to any ARCA Program Technology and
ARCA Patent Rights covering such ARCA Program Technology that generically
relates to and covers the manufacturing, formulation, methods of use and/or
processing of Aptamers (such Patent Rights hereinafter referred to as “Generic
IP”). Archemix shall have the right to practice the Generic IP and to grant
sublicenses to the Generic IP to Third Parties who have a license from Archemix
to Archemix technology and/or intellectual property solely in order to permit
Archemix or such Third Party to research, discover, make, have made, keep, use,
sell and/or have sold, import or export Aptamers which are not subject to ARCA’s
exclusive rights hereunder. For clarity, the rights granted to Archemix by ARCA
under this Section 3.6 are limited to the claims to Generic IP and no rights are
granted under other claims in any patent or patent application of ARCA that
contains the claim(s) which is (are) Generic IP.

3.7         Sublicenses.   ARCA has the right to subcontract its Development and
Commercialization responsibilities under this Agreement (and grant any necessary
sublicenses in connection therewith) without obtaining the consent of Archemix;
provided, that, ARCA shall at all times remain primarily responsible and liable
for all such activities.

With respect to each sublicense granted hereunder: (a) such sublicense shall be
subject to all the material terms and conditions of the Agreement as applicable;
(b) the scope of such sublicense shall be limited to performing Development or
Commercialization activities hereunder; (c) ARCA shall be liable to Archemix as
if ARCA is exercising such sublicensed rights itself under this Agreement; and
(d) ARCA shall provide, upon written request by Archemix, reasonable assurance
that its sublicensees are bound by confidentiality, indemnity, reporting, audit
rights, access to data, and information and inventions assignment obligations
substantially the same as those set forth in this Agreement. ARCA shall promptly
provide notice to Archemix of any sublicense granted pursuant to this
Section 3.7.

3.8         No Other Rights.   No licenses other than as expressly provided
herein are granted by either Party to such Party’s Technology or Patent Rights.

 

4. COMPENSATION

4.1         Payments for Licensed Products.

 

12.

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

(a)         Milestone Payments.   ARCA shall pay to Archemix the milestone
payments as set forth below, which shall be due and payable within ten
(10) business days of the occurrence of the event for the first Licensed
Product. For clarity, each milestone payment is due only once, regardless of the
number of Licensed Products Developed or Commercialized under this Agreement.

 

    

Milestone Event

   Payment
Amount  

[ * ]

   [ * ]    $    [ * ] 

[ * ]

   [ * ]    $    [ * ] 

[ * ]

   [ * ]    $    [ * ] 

[ * ]

   [ * ]    $    [ * ] 

[ * ]

   [ * ]    $    [ * ] 

[ * ]

   [ * ]    $    [ * ]     Total      $    [ * ] 

(b)         Royalties.

(i)         ARCA shall pay Archemix royalties on Net Sales of Licensed Products
at the royalty rates set forth below:

 

Portion of Net Sales of Each Licensed Product

during Each Calendar Year

   Royalty Rate

Up to $ [ * ]

   [ * ]%

The portion of Net Sales that is greater than $ [ * ] and less than or equal to
$ [ * ]

   [ * ]%

The portion of Net Sales that is greater than $ [ * ] and less than or equal to
$ [ * ]

   [ * ]%

The portion of Net Sales that is greater than $ [ * ] and less than or equal to
$ [ * ]

   [ * ]%

The portion of Net Sales that is greater than $ [ * ]

   [ * ]%

(ii)         Third Party Royalties.   ARCA shall be responsible for any and all
royalties due to a Third Party in connection with the Development of ARC 2172
and/or Commercialization of any Licensed Product (the “Third Party Royalty”),
except that Archemix shall be responsible for all royalties due to ULEHI for
payments made by ARCA to Archemix

 

13.

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

with respect to all Licensed Products. Archemix hereby warrants that the only
Third Party Royalty obligation of which Archemix is aware that exists as of the
Effective Date of this Agreement is set forth in the ULEHI Agreement.

(iii)         Royalty Adjustment and Term.   The royalty amounts set forth above
shall be due on a Licensed Product-by-Licensed Product and country-by-country
basis for so long as a Valid Claim of (a) Licensed Patent Rights cover the
manufacture, use or sale of such Licensed Product in such country or (b) ARCA
Patent Rights that cover ARCA Program Technology cover the manufacture, use or
sale of such Licensed Product in such country. In the event that no such Valid
Claim exits, the royalty amounts set forth above, which shall be due on a
country-by-country basis, shall be reduced by [ * ] ( [ * ]%) on a Licensed
Product-by-Licensed Product and country-by-country basis until the [ * ] ( [ *
]) anniversary of the first commercial sale of such Licensed Product in such
country if such anniversary has not yet occurred.

(iv)         Royalty Report and Payment.   Commencing with the first commercial
sale of a Licensed Product by ARCA or its licensees or sublicensees, ARCA or its
licensees or sublicensees making such sales shall make quarterly written reports
to Archemix within sixty (60) days after the end of each calendar quarter (the
“Royalty Period”), stating in each such report, by Licensed Products and by
country, the number, description and aggregate Net Sales in U.S. dollars of such
Licensed Products sold during such Royalty Period by ARCA and its licensees or
sublicensees, respectively. The report shall also show: (A) the calculation of
Net Sales made by ARCA and the royalty payments due to Archemix on such Net
Sales for such Royalty Period; (B) the calculation of Net Sales made by ARCA’s
licensees or sublicensees, the amount of sublicense revenue and royalty received
from such licensees or sublicensees and the royalty payments due to Archemix on
such sublicensee Net Sales for such royalty period; (C) the amount of taxes, if
any, withheld to comply with applicable law; and (D) the exchange rates used in
calculating the payments due to the other Party, which exchange rates shall
comply with Section 4.1(b)(vi) below. Simultaneously with the delivery of each
such report, ARCA or its licensee or sublicensee making such sales shall pay to
Archemix the total royalties, if any, due to Archemix for such Royalty Period.
If no royalties are due, ARCA or its licensee or sublicensee making such sales
shall so report.

(v)         Blocked Currency.   In each country where the local currency is
blocked and cannot be removed from the country, royalties arising from sales
made in that country shall be paid in the country in local currency by deposit
in a local bank designated by Archemix, unless the Parties otherwise agree.

(vi)         Foreign Exchange.   Conversion of sales recorded in local
currencies to U.S. dollars will be performed using an exchange rate for
conversion of the foreign currency into U.S. dollars, at the average rate of
exchange for the calendar quarter to which such payments relate, quoted for
current transactions for buying U.S. dollars, as reported in The Wall Street
Journal for the last business day of the week before such payment is due, except
as provided in Section 4.1(b)(v).

 

14.

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

4.2         Payment Method.   All payments due under this Agreement shall be
made by bank wire transfer in immediately available funds to an account
designated by the receiving Party. All payments hereunder shall be made in U.S.
dollars from the United States.

4.3         Taxes.   Each Party shall pay any and all taxes levied on account of
all payments it receives under this Agreement. If laws or regulations require
that taxes be withheld, the paying Party will: (a) deduct those taxes from the
remittable payment; (b) pay the taxes to the proper taxing authority; and
(c) send evidence of the obligation together with proof of tax payment to the
receiving Party within thirty (30) days following that tax payment.

 

5. RECORDS; AUDITS

Both Parties shall keep complete, true and accurate books of accounts and
records for the purpose of determining the payments to be made under this
Agreement. Such books and records shall be kept for at least three (3) years
following the end of the calendar quarter to which they pertain. Such records
will be open for inspection during such three (3) year period by independent
accountants, solely for the purpose of verifying payment statements hereunder.
Such inspections shall be made no more than once each calendar year, at
reasonable time and on reasonable notice. If any errors that favor the inspected
Party are discovered in the course of such inspection, then within thirty
(30) days after its receipt of the inspection report, the inspected Party shall
pay the inspecting Party those amounts (plus interest equal to the Prime Lending
Rate as published in the Wall Street Journal on the day preceding the inspection
plus two hundred (200) basis points; provided, however, that in no event shall
such rate exceed the maximum annual interest rate permitted under applicable
law) that the inspecting Party would have received in the absence of such
errors. If any errors that favor the inspecting Party are discovered in the
course of such inspection, then within thirty (30) days after its receipt of the
inspection report, the inspecting Party shall pay the inspected Party those
amounts. Inspections conducted under this Article 5 shall be at the expense of
the inspecting Party, unless a variation or error that favors the inspected
Party exceeding five percent (5%) of the amount stated for any year covered by
the inspection is established in the course of such inspection, whereupon all
costs relating to the inspection for such period will be paid promptly by the
inspected Party.

 

6. INFORMATION, INVENTIONS AND INTELLECTUAL PROPERTY

6.1         Ownership.

(a)         Patent Rights and Technology.   Subject to Section 6.1(b), all
Patent Rights will be the property of the inventing Party, provided that all
Joint Patent Rights will be jointly owned by the Parties with each Party having
full rights to use and license same subject only to the licenses expressly
granted and the terms set forth herein. In all cases, inventorship shall be
determined according to United States Patent law.

(b)         SELEX Inventions and SELEX Technology.   Notwithstanding anything to
the contrary herein, the SELEX Inventions and SELEX Technology shall be the

 

15.

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

property of Archemix. ARCA shall and hereby does assign to Archemix all of
ARCA’s right, title and interest in and to all SELEX Inventions and SELEX
Technology.

(c)         Technology.   Subject to Section 6.1(b), ownership of all unpatented
Technology is and will be the property of the Party who created it.

(d)         Further Acts.   Each Party shall perform such additional actions
necessary to affect the intent of this Section 6.1, and shall reasonably
cooperate with the other Party in doing so.

6.2         Patent Prosecution and Maintenance.

(a)         ARC 2172 and Compound Patent Rights.   For so long as ARCA has an
exclusive license hereunder to ARC 2172, ARCA has the right to pursue worldwide
filing, prosecution and maintenance of ARC 2172 Patents or Compound Patent
Rights using mutually acceptable outside counsel. ARCA will be solely
responsible for all costs incurred in this Section 6.2(a). ARCA will keep
Archemix apprised of all prosecution matters, and will provide a copy of all
official correspondence to Archemix, and ARCA will consider any comments in good
faith from Archemix and incorporate them to the extent possible. ARCA shall
file, prosecute and maintain the ARC 2172 Patents and Compound Patent Rights in
Archemix’ name using reasonably diligent efforts including filing, prosecuting
and maintaining the ARC 2172 Patents and Compound Patent Rights, at a minimum,
in the countries listed on Exhibit A. If in the exercise of diligent efforts
ARCA decides to not pursue prosecution or maintenance of any such Patent Rights
control of such Patent Rights shall be transferred to Archemix at no cost. For
purposes of this Agreement, “ARC 2172 Patents” means the following United States
Patent Applications and their counterparts throughout the world to the extent
not SELEX Inventions or SELEX Technology: U.S. Patent Application Serial
No. 60/711,768 and Serial No. 60/808,590.

(b)         SELEX Technology and SELEX Inventions.   Archemix shall have the
sole right but not the obligation to file, prosecute and maintain Patent Rights
on SELEX Technology or SELEX Inventions, at its own expense.

(c)         Archemix Technology.   Except as set forth in Section 6.2(a),
Archemix shall have the sole right but not the obligation to file, prosecute and
maintain Patent Rights on Archemix Background Technology and Archemix Program
Technology, at its own expense, including without limitation all Patent Rights
in and to the SELEX Portfolio.

(d)         ARCA Background Technology.   ARCA shall have the sole right but not
the obligation to file, prosecute and maintain Patent Rights claiming ARCA
Background Technology, at its own expense.

(e)         ARCA Program Technology.   ARCA shall have the first right but not
the obligation to file, prosecute and maintain Patent Rights claiming ARCA
Program Technology at its own expense. If, at any time, ARCA elects not to
pursue patent protection for, or

 

16.

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

maintenance of, any ARCA Program Technology, Archemix shall have the right to
pursue patent protection for such Technology at Archemix’s sole expense.

(f)         Joint Patent Rights.   Archemix has the first right, but not the
obligation, to pursue worldwide patent protection of all Joint Technology not
covered by Section 6.2(a) above. The Parties will be jointly (on a fifty/fifty
(50/50) basis) responsible for all costs incurred pursuant to this
Section 6.2(f). If Archemix elects to pursue such patent protection, it will use
outside counsel mutually acceptable to the Parties. Archemix will keep ARCA
apprised of all prosecution matters, and will provide a copy of all official
correspondence to ARCA. Archemix will consider in good faith any comments from
ARCA and incorporate them to the extent possible. If, at any time, Archemix
elects to not pursue patent protection for, or maintenance of, any such Joint
Patent Rights, control of such Joint Patent Rights shall be transferred to ARCA
at no cost. For clarity, Patent Rights claiming any SELEX Technology or SELEX
Invention are governed by Section 6.2(b) and not this Section 6.2(f).

(g)         Information and Cooperation.   Each Party that has responsibility
for filing and prosecuting any Patent Rights under this Section 6.2 (a “Filing
Party”) shall: (a) regularly provide the other Party (the “Non-Filing Party”)
with copies of all patent applications filed hereunder for Program Technology
and other material submissions and correspondence with the patent offices, in
sufficient time to allow for review and comment by the Non-Filing Party; and
(b) to the extent practicable, provide the Non-Filing Party and its patent
counsel with an opportunity to consult with the Filing Party and its patent
counsel regarding the filing and contents of any such application, amendment,
submission or response, and the advice and suggestions of the Non-Filing Party
and its patent counsel shall be taken into consideration in good faith by such
Filing Party and its patent counsel in connection with such filing. Each Filing
Party shall pursue in good faith all reasonable claims and take such other
reasonable actions, as may be requested by the Non-Filing Party in the
prosecution of any Patent Rights under this Section 6.2; provided, however, if
the Filing Party incurs any additional expense as a result of any such request,
the Non-Filing Party shall be responsible for the cost and expenses of pursuing
any such additional claim or taking such other activities. In addition, ARCA
(a) agrees that if Archemix claims any action taken under Section 6.2 would be
detrimental to Patent Rights covering Archemix Background Technology (including
without limitation the SELEX Portfolio), Archemix shall provide written notice
to ARCA and the Parties shall, as promptly as possible thereafter, meet to
discuss and resolve such matter and, if they are unable to resolve such matter,
the Parties shall refer such matter to a mutually agreeable outside patent
counsel for resolution.

 

17.

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

6.3         Enforcement of Patent Rights.

(a)         Notice.   If a Third Party is apparently infringing any Patent Right
to which exclusive licenses are granted under this Agreement, the Party first
obtaining knowledge of such a claim shall immediately provide the other Party
notice of such claim and the related facts in reasonable detail.

(b)         Enforcement Responsibility.   ARCA, as exclusive commercial
licensee, has the first right, but not the obligation, to solely enforce all
Compound Patent Rights against any actual or suspected Third Party infringer in
the Field. Such enforcement will be in ARCA’s own name and entirely under its
own direction and control, and ARCA may settle any such action, proceeding or
dispute by license, subject to the remainder of this Section 6.3(b). ARCA will
be solely responsible for all costs incurred in this Section 6.3(b).

(i)         Enforcement by ARCA.   Archemix will, upon ARCA’s request,
reasonably assist ARCA in any action or proceeding being prosecuted by ARCA
under this Section 6.3(b) if so requested, and shall lend its name to such
actions or proceedings if reasonably requested by ARCA or required by applicable
law. ARCA shall reimburse Archemix for the documented external costs Archemix
reasonably incurs in providing such assistance as specifically requested in
writing by ARCA. Archemix shall have the right to participate and be represented
in any such suit by its own counsel at its own expense; provided, that, ARCA
shall retain overall responsibility for the prosecution of such suit or
proceedings in such event. No settlement of any such action or proceeding which
restricts the scope, or adversely affects the enforceability, of an Archemix
Patent Right, or which could be reasonably expected to have a material adverse
financial impact on Archemix, may be entered into by ARCA without the prior
written consent of Archemix, which consent shall not be unreasonably withheld,
delayed or conditioned.

(ii)         Enforcement by Archemix.   If ARCA elects not to settle or bring
any action for infringement described in this Section 6.3(b) and so notifies
Archemix, including following any request by Archemix to do so, then Archemix
may settle or bring such action at its own expense, in its own name; provided,
however, that Archemix agrees not to so settle or bring such action for
infringement upon ARCA’s request based on ARCA’s good faith reasonable
determination that it is not in the best interest of the Parties to so settle or
bring such action for infringement. In the case where Archemix proceeds to
settle or bring an action for such infringement, the following shall apply. ARCA
shall reasonably assist Archemix in any action or proceeding being prosecuted if
so requested, and shall lend its name to such actions or proceedings if
requested by Archemix or required by applicable law. Archemix shall reimburse
ARCA for the documented external costs ARCA reasonably incurs in providing such
assistance as specifically requested in writing by Archemix. ARCA shall have the
right to participate and be represented in any such suit by its own counsel at
its own expense; provided, that, Archemix shall retain overall responsibility
for the prosecution of such suit or proceedings in such event. No settlement of
any such action or proceeding which restricts the scope, or adversely affects
the enforceability, of a Licensed Patent Right hereunder, or which could be
reasonably expected to

 

18.

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

have a material adverse financial impact on ARCA, may be entered into by
Archemix without the prior written consent of ARCA, which consent shall not be
unreasonably withheld, delayed or conditioned.

(iii)         Withdrawal.   If either Party brings an action or proceeding under
this Section 6.3(b) and subsequently ceases to pursue or withdraws from such
action or proceeding, it shall promptly notify the other Party and the other
Party may substitute itself for the withdrawing Party under the terms of this
Section 6.3(b).

(iv)         Damages.   In the event that either Party exercises the rights
conferred in this Section 6.3(b) and recovers any damages or other sums in such
action, suit or proceeding or in settlement thereof, such damages or other sums
recovered shall first be applied to all out-of-pocket costs and expenses
incurred by the Parties in connection therewith, including, without limitation,
attorneys fees. Except as otherwise provided in this Section 6.3(b), each Party
will bear its own expenses with respect to any suit or other proceeding against
an infringer. If such recovery is insufficient to cover all such costs and
expenses of both Parties, it shall be shared in proportion to the total of such
costs and expenses incurred by each Party. If after such reimbursement any funds
shall remain from such damages or other sums recovered, such funds shall be
divided as follows: (i) as to ordinary damages based on lost sales or profit,
ARCA shall retain such funds and Archemix shall receive payment equivalent to
payments that would have been due to Archemix under this Agreement had the
infringing sales that ARCA lost to the infringer been made by ARCA; and (ii) as
to special or punitive damages, the Party that brought the enforcement action at
its expense shall be entitled to receive eighty percent (80%) of the amount of
such special or punitive damages and the other Party shall receive twenty
percent (20%) of the amount of such special or punitive damages.

(c)         Archemix Background Technology and SELEX Technology and SELEX
Inventions.   Archemix shall have the sole right but not the obligation to
enforce Patent Rights on SELEX Technology and SELEX Inventions and, subject to
Section 6.3(b), on Archemix Background Technology.

(d)         ARCA Patent Rights.   ARCA shall have the sole right but not the
obligation to enforce ARCA Patent Rights.

6.4         Defense of Third Party Claims.

ARCA will have the first right to defend any claims by a Third Party alleging
infringement of any Third Party Patents or misappropriation of any Third Party
trade secrets in connection with the Development, manufacture or
Commercialization of ARC 2172 or a Licensed Product by ARCA, its Affiliates,
sublicensees, contractors or consultants. ARCA may, at its sole option, settle
any such claim; provided, that, such settlement does not, or will not have any
material adverse effect on Archemix.

 

7. CONFIDENTIALITY

 

19.

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

7.1         Nondisclosure of Confidential Information.   All Technology and
other information disclosed by one Party to the other Party pursuant to this
Agreement that is marked or otherwise identified as “confidential” or
“proprietary” shall be “Confidential Information” of the disclosing Party.
Confidential Information also includes all Technology and other information
developed by either Party in carrying out this Agreement and disclosed to the
other Party, or disclosed by either Party under the Original Agreement or the
Restated Agreement, which agreements are superseded by this Agreement. The
Parties agree that during the Term, and for a period of five (5) years
thereafter, a Party receiving Confidential Information of the other Party will:
(a) maintain in confidence such Confidential Information to the same extent such
Party maintains its own proprietary industrial information of similar kind and
value; (b) not disclose such Confidential Information to any Third Party without
prior written consent of the disclosing Party, except as otherwise permitted in
this Article 7; and (c) not use such Confidential Information for any purpose
except those permitted by this Agreement.

7.2         Exceptions.   The obligations in Section 7.1 shall not apply to
information that the receiving Party can show by competent written proof:

(a)         Is publicly disclosed by the disclosing Party, either before or
after the Confidential Information is disclosed to the receiving Party
hereunder;

(b)         Was known to the receiving Party, without obligation to keep it
confidential, before disclosure of the Confidential Information by the
disclosing Party;

(c)         Is subsequently disclosed to the receiving Party by a Third Party
lawfully in possession thereof and without obligation to keep it confidential;

(d)         Has been published by a Third Party; or

(e)         Has been independently developed by the receiving Party without the
aid, application or use of the Confidential Information.

7.3         Authorized Disclosure.

(a)         A Party may disclose the Confidential Information belonging to the
other Party to the extent such disclosure is reasonably necessary in the
following instances, in each case, to the extent consistent with the terms of
this Agreement:

 

  (i) Filing or prosecuting Patent Rights;

 

  (ii) Making Regulatory Filings;

 

  (iii) Prosecuting or defending litigation;

 

  (iv) Complying with applicable governmental regulations;

 

20.

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

(v)        Conducting business discussions with Third Parties who potentially or
actually enter into a Partnering Agreement with ARCA and who have signed
confidentiality agreements consistent with this Article 7; and

(vi)        Making disclosures, in connection with the performance of this
Agreement, to Affiliates and actual or prospective licensees, sublicensees,
contractors, research collaborators, employees, consultants, or agents, each of
whom before disclosure must be bound by similar obligations of confidentiality
and non-use at least equivalent in scope to those set forth in this Article 7.
ARCA and its sublicensees may also publicly disclose clinical data for use in
connection with the marketing of Licensed Products in accordance with the
customary practice of the pharmaceutical industry.

(b)        The Parties acknowledge that the terms of this Agreement shall be
treated as Confidential Information of both Parties. Such terms may be disclosed
by a Party to investment bankers, investors, and potential investors, lenders
and potential lenders and other sources and other potential sources of
financing, licensees and potential licensees, acquirer or merger partners and
potential acquirer or merger partners and Gilead and University License Equity
Holdings, Inc. In addition, a copy of this Agreement may be filed by either
Party with the Securities and Exchange Commission if such filing is required by
law or regulation. In connection with any such filing, such Party shall endeavor
to obtain confidential treatment of economic and trade secret information, and
shall provide the other Party with the proposed confidential treatment request
with reasonable time for such other Party to provide comments, which comments
shall be reasonably considered by the filing Party.

7.4        Publicity.   The Parties agree that the public announcement of the
execution of this Agreement shall be made pursuant to a press release approved
by the Parties. Any other publication, news release or other public announcement
relating to this Agreement or to the performance hereunder, shall also be
reviewed and approved by both Parties; provided, however, that any disclosure
which is required by law as advised by the disclosing Party’s counsel may be
made without the prior consent of the other Party, although the other Party
shall be given prompt notice of any such legally required disclosure and to the
extent practicable shall provide the other Party an opportunity to comment on
the proposed disclosure.

7.5        Publications.   Subject to Section 7.3, each Party agrees to provide
the other Party the opportunity to review any proposed abstracts, manuscripts or
presentations (including verbal presentations) which relate to ARC 2172 at least
thirty (30) days before its intended submission for publication and agrees, upon
request, not to submit any such abstract or manuscript for publication until the
other Party is given a reasonable period of time to secure patent protection for
any material in such publication as appropriate and as governed by Article 6.
Both Parties understand that a reasonable commercial strategy may require delay
of publication of information or filing of patent applications. The Parties
agree to review and consider delay of publication and filing of patent
applications under certain circumstances. Neither Party shall have the right to
publish or present Confidential Information of the other Party, which is subject
to Section 7.1, without the other Party’s written consent. Nothing contained in
this Section 7.5

 

21.

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

shall prohibit the inclusion of information necessary for a patent application,
so long as the Non-Filing Party is given a reasonable opportunity to review and
comment on the information to be included before submission of such patent
application. Following termination of the Agreement, a Party that continues to
develop or commercialize a Licensed Product as an Archemix Product or ARCA
Product, as the case may be, may publish results of studies of such Licensed
Product without prior consultation with the other Party.

 

8. TERM

Subject to Article 9, the term during which this Agreement is in effect (the
“Term”) commences on the Effective Date and expires at such time as all
obligations of the Parties to make payments pursuant to Article 4 for all
Licensed Products have ended, unless earlier terminated in accordance with the
provisions of Article 9 below.

 

9. TERMINATION

9.1        Termination of Agreement.

(a)        Termination for Material Breach.   Either Party may terminate this
Agreement, on a Licensed Product by Licensed Product basis, if the other Party
has materially breached or defaulted in the performance of any relevant
obligations under this Agreement or failed to use Diligent Efforts in the
performance of any relevant obligations under this Agreement, and the
non-breaching Party has provided written notice to the other Party specifying
the basis for the termination. For a failure to make a payment set forth in
Article 4, the allegedly breaching Party shall have ten (10) days to cure such
breach. For all breaches other than a failure to make a payment set forth in
Article 4, the allegedly breaching Party shall have sixty (60) days to either
cure such breach or, if cure cannot be reasonably effected within such sixty
(60) day period, to deliver to the other Party a plan for curing such breach
that is reasonably sufficient to effect a cure within ninety (90) days from
receipt of the notice of breach. If the breaching Party does not cure the breach
before the expiration of ten (10), sixty (60) or ninety (90) days, as
applicable, after receipt of the written notice specifying the basis for
termination, the Agreement shall terminate upon the expiration of the ten (10),
sixty (60) or ninety (90) day period, as applicable. If the Parties cannot agree
as to whether a breach exists, the dispute shall be resolved pursuant to Article
12, and no termination shall be effective until the matter is so resolved. In
the event that either Party files for protection under bankruptcy laws, makes an
assignment for the benefit of creditors, appoints or suffers appointment of a
receiver or trustee over its property, files a petition under any bankruptcy or
insolvency act or has any such petition filed against it which is not discharged
within sixty (60) days of the filing thereof, then the other Party may terminate
this Agreement effective immediately upon written notice to such Party.

(b)        Voluntary Termination Other Than for Material Breach.   For reasons
other than Archemix’s material breach of its obligations under this Agreement
pursuant to Section 9.1(a) ARCA may terminate this Agreement, on a Licensed
Product by Licensed

 

22.

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Product basis, or terminate the Agreement in its entirety, in its discretion
upon sixty (60) days prior written notice to Archemix.

9.2        Effects of Termination.

(a)        Development of Products.

(i)        ARCA Product.   If this Agreement is terminated by ARCA, in whole or
in part, for Archemix’s material breach under this Agreement pursuant to
Section 9.1(a), upon the effective date of such termination, any Licensed
Product then under Development or being Commercialized shall cease to be a
Licensed Product and will automatically become a “ARCA Product.” Promptly after
the effective date of such termination: (A) Archemix shall assign to ARCA all of
Archemix’s right, title and interest in and to all Compound Technology and all
Regulatory Documentation, Regulatory Filings and Regulatory Approvals, to the
extent relevant to the Development and/or Commercialization of such ARCA Product
in the Field and any trademarks for such product; (B) Archemix shall provide
ARCA with at least two (2) accurate and legible copies (including both paper and
electronic copies, where available) of all such Technology as defined in
Section 1.59 related the Development and/or Commercialization of such ARCA
Product; (C) upon ARCA’s written request and to the extent Archemix has the
right to do so, Archemix shall assign to ARCA all agreements with Third Parties
that are specific for the Development and/or Commercialization of such ARCA
Product; and (D) Archemix shall no longer have access to future ARCA Technology
that is related to such ARCA Product. ARCA shall be free to develop and
commercialize such ARCA Product and to collaborate with any Third Parties on
such endeavors, notwithstanding any Patent Rights of Archemix which would
prevent such actions and subject only to Section 9.2(b)(i)(1).

(ii)      Archemix Product.   If this Agreement is terminated by Archemix, in
whole or in part, pursuant to Section 9.1(a) for ARCA’s material breach under
this Agreement, or by ARCA pursuant to Section 9.1(b) (voluntary termination),
upon the effective date of such termination, any Licensed Product then under
Development or being Commercialized shall cease to be a Licensed Product and
will automatically become an “Archemix Product.” Promptly after the effective
date of such termination: (A) ARCA shall assign to Archemix all of ARCA’s right,
title and interest in and to the ARCA Technology, Regulatory Documentation,
Regulatory Filings and Regulatory Approvals, to the extent relevant to the
Development and/or Commercialization of such Archemix Product in the Field and
any trademarks for such product; (B) ARCA shall provide Archemix with at least
two (2) accurate and legible copies (including both paper and electronic copies,
where available) of all ARCA Technology as defined in Section 1.59 related to
the Development and/ or Commercialization of such Archemix Product; (C) upon
Archemix’s written request and to the extent ARCA has the right to do so, ARCA
shall assign to Archemix all agreements with Third Parties that are specific for
the Development or Commercialization of such Archemix Product; and (D) ARCA
shall no longer have access to future Program Technology that is related to such
Archemix Product. Archemix shall be free to develop and commercialize such
Archemix Product and to collaborate with any Third Parties on

 

23.

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

such endeavors, notwithstanding any patent rights of ARCA which would prevent
such actions and subject only to Section 9.2(b)(i)(2).

(b)        Royalties and Payments on ARCA Products and Archemix Products.

(i)        Royalty Rate and Payments Upon Termination.   If this Agreement is
terminated with respect to any ARCA Product or Archemix Product pursuant to
Section 9.1(a) or (b) after the achievement of the [ * ] Milestone, then the
Parties shall pay to each other royalties as set forth below, and the procedures
set forth in Sections 4.1(b)(iii) through (vi) shall apply to both Parties (in
the case when Archemix is the royalty paying Party, such provisions shall apply
to Archemix correlatively). Otherwise no royalty shall be due to a Party hereto
with respect to Archemix Products or ARCA Products.

(1)        With respect to ARCA Products, ARCA (a) shall pay to Archemix a
royalty equal to [ * ] percent ( [ * ]%) of the Net Sales of such ARCA Products
and (b) shall be solely responsible for any Third Party Royalty; and

(2)        With respect to Archemix Products, Archemix (a) shall pay to ARCA a
royalty equal to [ * ] percent ( [ * ]%) of the Net Sales of such Archemix
Products and (b) shall be solely responsible for any Third Party Royalty.

(c)        Manufacturing.

(i)        If this Agreement is terminated by ARCA, ARCA shall, or shall make
the Third Party manufacturer, as necessary, immediately provide to Archemix all
process and manufacturing technology, material and data and either transfer or
provide access to regulatory filings sufficient to enable Archemix or its Third
Party designee to produce and supply Archemix’s requirements of ARC 2172 or
Licensed Product. ARCA shall cooperate with Archemix with respect to such
transfer so as to permit Archemix to begin manufacturing and supplying its own
requirements as soon as possible, including without limitation assigning any
Third Party manufacturing agreement to Archemix and providing technical advice
(including reasonable advice provided at the site of the new manufacturer). In
addition, ARCA shall provide, or take such action as necessary to make the then
current Third Party manufacturer provide, a right of reference and access to
Archemix to all of ARCA’s or the Third Party manufacturer’s appropriate
regulatory filings for the manufacture of such Licensed Product.

(ii)      Transition Period.   In an event ARCA terminates the Agreement
pursuant to Section 9.1(b) and Archemix desires to carry on the Development and
Commercialization of any Licensed Product or ARC 2172, ARCA shall remain
obligated to its responsibilities under the Development Plan, and the
Commercialization Plan, at the cost of Archemix, until it transitions to
Archemix such responsibilities, but in any event such period shall last no
longer than ninety (90) days. Promptly following such termination, the Parties
shall agree upon and implement a plan for effecting such transition.

 

24.

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

(d)        Other Effect of Termination; Completion of Clinical Trials.   In any
event, termination of this Agreement shall not relieve the Parties of any
liability which accrued hereunder before the effective date of such termination
nor preclude either Party from pursuing all rights and remedies it may have
hereunder or at law or in equity with respect to any breach of this Agreement
nor prejudice either Party’s right to obtain performance of any obligation.

(e)        Partnering Agreement.   If Archemix terminates this Agreement under
Section 9.1(a) and ARCA has a Partnering Agreement in effect as of the effective
date of such termination, the Partnering Agreement will automatically be
assigned to Archemix, and pursuant to the Partnering Agreement the Third Party
will be entitled to take an assignment of any and all rights of ARCA under any
manufacturing agreement with a third party supplier of the Licensed Product(s)
that is(are) the subject of the Partnering Agreement.

9.3        Survival.   In the event of expiration or termination of this
Agreement, the following provisions of this Agreement shall survive for the
period of time set forth in the applicable Section or Article, or if no period
is specified, in perpetuity or the maximum amount of time permitted under
applicable law: Sections [ * ].

 

10. REPRESENTATIONS AND COVENANTS

10.1     Mutual Authority.

(a)        ARCA represents and warrants to Archemix that: (i) it has the
authority and right to enter into and perform this Agreement; and (ii) to the
best of its knowledge the execution, delivery and performance of this Agreement
by ARCA will not conflict in any material fashion with the terms of any other
agreement to which it is or becomes a Party or by which it is or becomes bound.

(b)        Archemix represents and warrants to ARCA that: (i) it has the
authority and right to enter into and perform this Agreement; and (ii) to the
best of its knowledge the execution, delivery and performance of this Agreement
will not conflict in any material fashion with the terms of any other agreement
to which it is or becomes a Party or by which it is or becomes bound,
specifically including, without limitation, the Gilead-Archemix Agreement, the
URC License Agreement, the ULEHI Agreement, and the SomaLogic Agreements.

10.2     Performance by Affiliates. The Parties recognize that each Party may
perform some or all of its obligations under this Agreement through Affiliates.
Each Party shall remain responsible and be guarantor of the performance by its
Affiliates of any of the obligations under this Agreement and shall cause its
Affiliates to comply with the provisions of this Agreement in connection with
such performance. In particular, if any Affiliate of a Party participates in
Development under this Agreement: (a) the restrictions of this Agreement which
apply to the activities of a Party with respect to Development Compounds shall
apply equally to the activities of such Affiliate; (b) the Party affiliated with
such Affiliate shall assure, and hereby guarantees, that any intellectual
property developed by such Affiliate shall be governed by the provisions of this
Agreement (and subject to the licenses set forth in Articles 8) as if such
intellectual property

 

25.

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

had been developed by the Party; and (c) the Party affiliated with such
Affiliate shall assure, and hereby guarantees, that such Affiliate shall abide
by the confidentiality obligations set forth in Article 10 as if such Affiliate
were such Party.

10.3     Receipt, Review and Understanding of Relevant Licenses.

(a)        As required under Section [ * ] of the URC License Agreement, the
Parties to this Agreement each hereby acknowledge and reference Gilead’s
obligations under Articles [ * ] of the URC License Agreement for the benefit of
URC. In addition, the Parties to this Agreement understand that, in accordance
with Section [ * ] of the URC License Agreement, [ * ] with the [ * ] to and [ *
] to the [ * ] of the [ * ], except as [ * ].

(b)        ARCA represents and warrants that prior to the execution of this
Agreement, ARCA received and reviewed the URC License Agreement and the
Gilead-Archemix Agreement. ARCA further represents and warrants that after
receipt and review of the URC License Agreement and the Gilead-Archemix
Agreement, ARCA acknowledges and believes that the URC License Agreement and the
Gilead-Archemix Agreement state that: (i) Archemix’s rights in the Archemix
Patents may revert to Gilead or the UTC if Archemix, its Affiliates and all
assignees and sublicensees cease reasonable efforts to Develop and Commercialize
ARC 2172 and Licensed Products utilizing the Archemix Patents; (ii) in the event
of any termination of the URC License Agreement, the sublicenses granted to ARCA
hereunder shall remain in full force and effect in accordance with Section 3.4
of the URC License Agreement so long as ARCA is not then in breach of this
Agreement and agrees to be bound to UTC as a licensor under the terms and
conditions of this Agreement; and (iii) in the event of any termination of the
Gilead-Archemix Agreement, the sublicenses granted to ARCA hereunder shall
remain in full force and effect in accordance with Section 2.3 of the
Gilead-Archemix Agreement so long as ARCA agrees to be bound to Gilead as a
licensor under the terms and conditions of this Agreement and provided, that, if
the termination of the Gilead-Archemix Agreement arises out of the action or
inaction of ARCA, Gilead, at its option, may terminate such sublicense. In
accordance with the representations and warranties made in accordance with this
Section 10.3, ARCA hereby agrees to conform to the obligations and restrictions
imposed upon it as a sublicensee under the Gilead-Archemix Agreement.

(c)        Archemix represents and warrants that it acknowledges and believes
that the URC License Agreement and the Gilead-Archemix Agreement state that:
(i) in [ * ] of any [ * ] of the [ * ], the [ * ] to [ * ] in [ * ] and [ * ] in
accordance with [ * ] so long [ * ] in [ * ] of this [ * ] and [ * ] to be [ * ]
to [ * ] the [ * ] and [ * ] of this [ * ]; and (ii) in [ * ] of any [ * ] of
the [ * ] to [ * ] in this [ * ] in [ * ] in accordance with [ * ] so long [ * ]
to be [ * ] to [ * ] as a [ * ] the [ * ] and [ * ] of this [ * ] and [ * ],
that, if the [ * ] of the [ * ] of the [ * ] or [ * ] of [ * ], at its [ * ]
such [ * ]. In accordance with the [ * ] and [ * ] this Section 10.3, [ * ] to
the [ * ] as a [ * ] under the [ * ] under the [ * ] and as a [ * ] to the [ *
].

10.4    Disclosure. Archemix represents and warrants that, to the best of its
knowledge as of the Effective Date, except as disclosed by Archemix to ARCA
prior to the Effective Date,

 

26.

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

the practice by ARCA of its rights under this Agreement with regard to the
Development and Commercialization of ARC2172 only does not infringe any Valid
Claim of any issued patent owned or Controlled by any Third Party. If Archemix
becomes aware of any Valid Claim owned or controlled by a Third Party that may
be infringed by the manufacture, use or sale of ARC 2172 in the Field during the
Term, Archemix will notify ARCA.

 

11. INDEMNIFICATION AND LIMITATION OF LIABILITY

11.1     Indemnification.

(a)        Archemix shall indemnify, defend and hold harmless ARCA, its
Affiliates, their respective directors, officers, employees and agents, and
their respective successors, heirs and assigns (collectively, the “ARCA
Indemnitees”), against all liabilities, damages, losses and expenses (including,
without limitation, reasonable attorneys’ fees and expenses of litigation)
(collectively, “Losses”) incurred by or imposed upon the ARCA Indemnitees, or
any one of them, as a direct result of claims, suits, actions, demands or
judgments of Third Parties, including without limitation personal injury and
product liability claims (collectively, “Claims”), (i) arising in the exercise
by Archemix of rights pursuant to Section 9.2 hereof, or (ii) arising out of
Archemix’s breach of a material obligation under, or representation or warranty
contained in, this Agreement or Archemix’s gross negligence or willful
misconduct with respect to the performance of its responsibilities hereunder, in
all cases except to the extent arising from a breach of this Agreement by, or
the gross negligence or willful misconduct of, ARCA, its Affiliates, licensees
or sublicensees.

(b)        ARCA hereby agrees to defend and hold harmless Archemix and its
directors, officers, agents and employees (the “Archemix Indemnitees”) from and
against any and all Losses resulting from any Claims brought by a Third Party
against the Archemix Indemnitees: (i) based on any breach by ARCA of a material
obligation under, or a representation or warranty contained in, this Agreement;
(ii) based on the possession, Development, manufacture, use, offer for sale,
sale or other Commercialization, distribution, administration, storage or
transport of ARC 2172, a Licensed Product or a ARCA Product by ARCA, its
Affiliates, licensees or sublicensees, or (iii) based on the gross negligence or
willful misconduct of ARCA, its Affiliates, licensees or sublicensees, in the
performance of this Agreement.

(c)        In the event that an Archemix Indemnitee or a ARCA Indemnitee, as the
case may be, is seeking indemnification under Section 11.1, it shall inform the
indemnifying Party of a claim as soon as reasonably practicable after it
receives notice of the claim, shall permit the indemnifying Party to assume
direction and control of the defense of the claim (including the right to settle
the claim solely for monetary consideration), and shall cooperate as requested
by the indemnifying Party (at the expense of the indemnifying Party) in the
defense of the claim.

 

27.

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

11.2     Limitation of Liability.   EXCEPT AS EXPRESSLY PROVIDED IN SECTION
11.1, IN NO EVENT SHALL EITHER PARTY, ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS
OR AFFILIATES BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, INCIDENTAL,
SPECIAL, EXEMPLARY OR CONSEQUENTIAL DAMAGES, WHETHER BASED UPON A CLAIM OR
ACTION OF CONTRACT, WARRANTY, NEGLIGENCE, STRICT LIABILITY OR OTHER TORT, OR
OTHERWISE, ARISING OUT OF THIS AGREEMENT.

11.3     Warranty Disclaimer.   EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY WARRANTY WITH RESPECT TO ANY TECHNOLOGY,
GOODS, SERVICES, RIGHTS OR OTHER SUBJECT MATTER OF THIS AGREEMENT, INCLUDING
WITHOUT LIMITATION ANY WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR A
PARTICULAR PURPOSE OR NON-INFRINGEMENT OF THIRD PARTY RIGHTS. IN ADDITION,
ARCHEMIX MAKES NO WARRANTIES AS TO THE VALIDITY OR ENFORCEABILITY OF THE
LICENSED PATENT RIGHTS.

11.4     Third Party Beneficiaries.   To the [ * ] that [ * ] and/or [ * ] by
the [ * ] and [ * ] of this [ * ] to any [ * ] or [ * ] by a [ * ], the [ * ]
and [ * ] as [ * ] Section 11.1 [ * ] to [ * ] and [ * ].

 

12. DISPUTE RESOLUTION

12.1     Disputes.   The Parties recognize that disputes as to certain matters
may from time to time arise during the term of this Agreement that relate to
either Party’s rights or obligations hereunder. It is the objective of the
Parties to establish procedures to facilitate the resolution of disputes arising
under this Agreement in an expedient manner by mutual cooperation and without
resort to litigation. To accomplish this objective, the Parties agree to follow
the procedures set forth in this Article 12 if and when a dispute arises under
this Agreement. Either Party may formally request resolution of a dispute by
providing written notice to the other Party. The Parties will refer any such
dispute to the Chief Executive Officers of the Parties for attempted resolution
by good faith negotiations within thirty (30) days. In the event the Chief
Executive Officers are not able to resolve the dispute within such period,
either Party may then invoke the provisions of Sections 12.2 through 12.13.

12.2     Arbitration for Disputes.   Any dispute not resolved pursuant to
Section 12.1 may be submitted by either Party for final and binding arbitration
in accordance with the terms of this Agreement by JAMS. The arbitration will be
conducted in New York, New York under the rules then in effect for JAMS, except
as provided herein, and the Parties consent to the personal jurisdiction of the
United States federal courts, for any case arising out of or otherwise related
to this arbitration, its conduct and its enforcement. Any situation not
expressly covered by this Agreement shall be decided in accordance with such
rules of JAMS.

12.3     Arbitrator for Dispute Resolution.

 

28.

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

(a)        Subject to Section 12.3(b), the arbitrator shall be one (1) neutral,
independent and impartial arbitrator selected from a pool of retired federal
judges to be presented to the Parties by JAMS. Failing the agreement of the
Parties as to the selection of the arbitrator within thirty (30) days, the
arbitrator shall be appointed by JAMS within the subsequent 30 days.

(b)        Upon the written request of either Party before the commencement of
the arbitrator’s duties pursuant to this Article 12, there shall be three
(3) arbitrators rather than one (1). If such request is made before the
selection of an arbitrator pursuant to Section 12.3(a), then within thirty
(30) days after such request each Party shall select one (1) neutral,
independent and impartial arbitrator from the pool of retired federal judges
presented to the Parties by JAMS and within thirty (30) days thereafter those
two (2) arbitrators shall select the third (3rd) arbitrator from such pool. If
such request is made after the selection of an arbitrator pursuant to
Section 12.3(a), then within thirty (30) days after such request each Party
shall select one (1) additional arbitrator from the pool from which the first
arbitrator was selected.

12.4     Governing Law for Dispute Resolution.   Resolution of all disputes and
any remedies relating thereto, shall be governed by and construed under the
substantive laws of the State of New York, without regard to conflicts of law
rules that would provide for application of the law of a jurisdiction outside
New York.

12.5     Rules of Procedure.   The Parties shall be entitled to discovery as
provided in the Federal Rules of Civil Procedure and the local rules of the
Federal District Court in the Southern District of New York, provided, however,
that all discovery shall be conducted expeditiously within the time limit set by
the arbitrators selected pursuant to Section 12.3. At the hearing, the Parties
may present testimony (either by live witness or deposition) and documentary
evidence. Each Party shall have the right to be represented by counsel.

12.6     Rules of Evidence.   The Federal Rules of Evidence shall apply to any
and all matters submitted to final and binding arbitration under this Agreement.

12.7     Decision.   The power of the arbitrator to fashion procedures and
remedies within the scope of this Agreement is recognized by the Parties as
essential to the success of the arbitration process. The arbitrator shall not
have the authority to fashion remedies which would not be available to a federal
judge hearing the same dispute. The arbitrator is encouraged to operate on this
premise in an effort to reach a fair and just decision but shall fashion such
rules and procedures to best approximate Federal rules and procedures except
with respect to procedural time limits and delays (which shall be set by the
arbitrator pursuant to Section 12.5). Reasons for the arbitrator’s decisions
should be complete and explicit. A full transcript and record of the proceedings
as well as written decisions including all determinations of law and fact shall
be provided for the appellate process. The written reasons should also include
the basis for any damages awarded and a statement of how the damages were
calculated. Such a written decision shall be rendered by the arbitrator
following a full comprehensive hearing no later than twelve (12) months
following the selection of the arbitrator as provided for in Section 12.3.

 

29.

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

12.8     Award.

(a)        The award shall be paid in U.S. dollars free of any tax, deduction or
offset; and any costs, fees or taxes incident to enforcing the award shall, to
the maximum extent permitted by law, be charged against the Party resisting
enforcement.

(b)        If as to any issue the arbitrator should determine under the
applicable law that the position taken by a Party is frivolous or otherwise
irresponsible or that any wrongdoing they find is in callous disregard of law
and equity or the rights of the other Party, the arbitrator shall also award an
appropriate allocation of the adversary’s reasonable attorney fees, costs and
expenses to be paid by the offending Party, the precise sums to be determined
after a bill of attorney fees, expenses and costs consistent with such award has
been presented following the award on the merits.

(c)        Each Party agrees to abide by the award rendered in any arbitration
conducted pursuant to this Article 12, and agrees that a judgment of any Federal
District Court having jurisdiction may be entered upon the final award and that
other courts may award full faith and credit to such judgment in order to
enforce such award.

(d)        The award shall include interest from the date of any damages
incurred for breach of the Agreement, and from the date of the award until paid
in full, at a rate fixed by the arbitrator.

(e)        With respect to money damages, nothing contained herein shall be
construed to permit the arbitrator(s) or any court or any other forum to award
punitive, consequential or exemplary damages. By entering into this agreement to
arbitrate, the Parties expressly waive any claim for punitive or exemplary
damages. The only damages recoverable under this Agreement are compensatory
damages. For clarity, the foregoing shall not be interpreted to limit or to
expand the express rights specifically granted in this Agreement.

12.9     Costs.   Except as set forth in Section 12.8, each Party shall bear its
own legal fees. The arbitrator shall assess his or her costs, fees and expenses
against the Party losing the arbitration unless he or she believes that neither
Party is the clear loser, in which case the arbitrator shall divide his or her
fees, costs and expenses according to his or her sole discretion.

12.10   Injunctive Relief.   Provided a Party has made a sufficient showing
under the rules and standards set forth in the Federal Rules of Civil Procedure
and applicable case law, the arbitrator shall have the freedom to invoke, and
the Parties agree to abide by, injunctive measures after either Party submits in
writing for arbitration claims requiring immediate relief.

12.11   Confidentiality for Dispute Resolution.   The arbitration proceeding
shall be confidential and the arbitrator shall issue appropriate protective
orders to safeguard each Party’s Confidential Information. Except as required by
law, no Party shall make (or instruct the arbitrator to make) any public
announcement with respect to the proceedings or decision of the arbitrator
without prior written consent of each other Party. The existence of any dispute

 

30.

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

submitted to arbitration, and the award, shall be kept in confidence by the
Parties and the arbitrator, except as required in connection with the
enforcement of such award or as otherwise required by applicable law.

12.12   Survivability.   Any duty to arbitrate under this Agreement shall remain
in effect and be enforceable after termination of the contract for any reason.

12.13   Jurisdiction.   For the purposes of this Article 12, the Parties
acknowledge their diversity (ARCA having its principal place of business in
Colorado and Archemix having its principal place of business in Massachusetts).

12.14   Patents and Trademarks.   Any dispute, controversy or claim relating to
the scope, validity, enforceability or infringement of any Compound Patent
Rights covering the manufacture, use, importation, offer for sale or sale of any
Licensed Product or of any ARCA trademarks, Archemix trademarks, or trademark
rights related to any Licensed Product shall be submitted to a court of
competent jurisdiction in the country in which such Patent or trademark rights
were granted or arose.

(a)

 

13. MISCELLANEOUS

13.1     Entire Agreement; Amendment.   This Agreement, including the Exhibits
attached hereto and the expressly referenced provisions of the other agreements
referenced herein, sets forth the complete, final and exclusive agreement
between the Parties, and this Agreement sets forth all the covenants, promises,
agreements, warranties, representations, conditions and understandings between
the Parties hereto and supersedes all prior agreements and understandings
between the Parties, including without limitation the Original Agreement and the
Restated Agreement. There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties other than as are set forth in this Agreement. No subsequent
alteration, amendment, change or addition to this Agreement shall be binding
upon the Parties unless reduced to writing and signed by an authorized officer
of each Party.

13.2     Bankruptcy.

(a)        All rights and licenses granted under or pursuant to this Agreement,
including amendments hereto, by each Party to the other Party are, for all
purposes of Section 365(n) of Title 11 of the U.S. Code (“Title 11”), licenses
of rights to intellectual property as defined in Title 11. Each Party agrees
during the term of this Agreement to create and maintain current copies or, if
not amenable to copying, detailed descriptions or other appropriate embodiments,
to the extent feasible, of all such intellectual property. If a case is
commenced by or against either Party (the “Bankrupt Party”) under Title 11,
then, unless and until this Agreement is rejected as provided in Title 11, the
Bankrupt Party (in any capacity, including debtor-in-possession) and its
successors and assigns (including, without limitation, a

 

31.

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Title 11 Trustee) shall, at the election of the Bankrupt Party made within sixty
(60) days after the commencement of the case (or, if no such election is made,
immediately upon the request of the non-Bankrupt Party) either: (i) perform all
of the obligations provided in this Agreement to be performed by the Bankrupt
Party including, where applicable and without limitation, providing to the
non-Bankrupt Party portions of such intellectual property (including embodiments
thereof) held by the Bankrupt Party and such successors and assigns or otherwise
available to them; or (ii) provide to the non-Bankrupt Party all such
intellectual property (including all embodiments thereof) held by the Bankrupt
Party and such successors and assigns or otherwise available to them.

(b)        If a Title 11 case is commenced by or against the Bankrupt Party and
this Agreement is rejected as provided in Title 11 and the non-Bankrupt Party
elects to retain its rights hereunder as provided in Title 11, then the Bankrupt
Party (in any capacity, including debtor-in-possession) and its successors and
assigns (including, without limitations, a Title 11 Trustee) shall provide to
the non-Bankrupt Party all such intellectual property (including all embodiments
thereof) held by the Bankrupt Party and such successors and assigns or otherwise
available to them immediately upon the non-Bankrupt Party’s written request
therefore. Whenever the Bankrupt Party or any of its successors or assigns
provides to the non-Bankrupt Party any of the intellectual property licensed
hereunder (or any embodiment thereof) pursuant to this Section 13.2, the
non-Bankrupt Party shall have the right to perform the obligations of the
Bankrupt Party hereunder with respect to such intellectual property, but neither
such provision nor such performance by the non-Bankrupt Party shall release the
Bankrupt Party from any such obligation or liability for failing to perform it.

(c)        All rights, powers and remedies of the non-Bankrupt Party provided
herein are in addition to and not in substitution for any and all other rights,
powers and remedies now or hereafter existing at law or in equity (including,
without limitation, Title 11) in the event of the commencement of a Title 11
case by or against the Bankrupt Party. The non-Bankrupt Party, in addition to
the rights, power and remedies expressly provided herein, shall be entitled to
exercise all other such rights and powers and resort to all other such remedies
as may now or hereafter exist at law or in equity (including, without
limitation, under Title 11) in such event. The Parties agree that they intend
the foregoing non-Bankrupt Party rights to extend to the maximum extent
permitted by law and any provisions of applicable contracts with Third Parties,
including without limitation for purposes of Title 11: (i) the right of access
to any intellectual property (including all embodiments thereof) of the Bankrupt
Party or any Third Party with whom the Bankrupt Party contracts to perform an
obligation of the Bankrupt Party under this Agreement, and, in the case of the
Third Party, which is necessary for the development, registration and
manufacture of licensed products; and (ii) the right to contract directly with
any Third Party described in subsection (i) above to complete the contracted
work. Any intellectual property provided pursuant to the provisions of this
Section 13.2 shall be subject to the licenses set forth elsewhere in this
Agreement and the payment obligations of this Agreement, which shall be deemed
to be royalties for purposes of Title 11.

 

32.

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

13.3     Force Majeure.   Both Parties shall be excused from the performance of
their obligations under this Agreement to the extent that such performance is
prevented by force majeure and the non-performing Party promptly provides notice
of the prevention to the other Party. Such excuse shall be continued so long as
the condition constituting force majeure continues and the non-performing Party
takes reasonable efforts to remove the condition. For purposes of this
Agreement, force majeure shall include conditions beyond the control of the
Parties, including, without limitation, an act of God, voluntary or involuntary
compliance with any regulation, law or order of any government, war, civil
commotion, labor strike or lock-out, epidemic, failure or default of public
utilities or common carriers, destruction of production facilities or materials
by fire, earthquake, storm or like catastrophe; provided, however, the payment
of invoices due and owing hereunder shall not be delayed by the payer because of
a force majeure affecting the payer, unless such force majeure specifically
precludes the payment process.

13.4     Notices.   Any notice required or permitted to be given under this
Agreement shall be in writing, shall specifically refer to this Agreement and
shall be deemed to have been sufficiently given for all purposes if (a) mailed
by first class certified or registered mail, return receipt requested, postage
prepaid, (b) express delivery service providing evidence of receipt or
(c) personally delivered. Unless otherwise specified in writing, the mailing
addresses of the Parties shall be as described below.

 

For ARCA:    ARCA biopharma, Inc.    8001 Arista Place, Suite 200    Broomfield,
CO 80021    Fax: 720-208-9261    Attention: CEO    Copy: Legal Department For
Archemix:    Archemix Corp.    300 Third Street    Cambridge, MA 02142    Fax:
(617) 621-9300    Attention: Legal Department

13.5     Consents Not Unreasonably Withheld or Delayed.   Except as expressly
stated to the contrary, whenever provision is made in this Agreement for either
Party to secure the consent or approval of the other Party, that consent or
approval shall not unreasonably be withheld or delayed, and whenever in this
Agreement provisions are made for one Party to object to or disapprove a matter,
such objection or disapproval shall not unreasonably be exercised.

13.6     Maintenance of Records.   Each Party shall keep and maintain all
records required by law or regulation with respect to Licensed Products and
shall make copies of such records available to the other Party upon reasonable
request.

 

33.

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

13.7     United States Dollars.   References in this Agreement to “Dollars” or
“$” shall mean the legal tender of the United States of America.

13.8     No Strict Construction.   This Agreement has been prepared jointly and
shall not be strictly construed against either Party.

13.9 Assignment.   Except as otherwise specifically provided to the contrary in
this Agreement, neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other;
provided, that, a Party may make such an assignment without the other Party’s
consent to an Affiliate or in conjunction with a merger, acquisition, or sale of
all or substantially all of the assets of such Party to which this Agreement
pertains. Any assignment or attempted assignment by either Party in violation of
the terms of this Section 13.9 shall be null and void and of no legal effect.

13.10   Counterparts.   This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

13.11   Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

13.12   Severability.   If any one or more of the provisions of this Agreement
is held to be invalid or unenforceable by any court of competent jurisdiction
from which no appeal can be or is taken, the provision shall be considered
severed from this Agreement and shall not serve to invalidate any remaining
provisions hereof. The Parties shall make a good faith effort to replace any
invalid or unenforceable provision with a valid and enforceable one such that
the objectives contemplated by the Parties when entering this Agreement may be
realized.

13.13   Ambiguities.   Ambiguities, if any, in this Agreement shall not be
construed against any Party, irrespective of which Party may be deemed to have
authored the ambiguous provision.

13.14   Headings.   The headings for each Article and Section in this Agreement,
and in the Exhibits, have been inserted for convenience of reference only and
are not intended to limit or expand on the meaning of the language contained in
the particular Article or Section.

13.15   No Waiver.   Any delay in enforcing a Party’s rights under this
Agreement or any waiver as to a particular default or other matter shall not
constitute a waiver of such Party’s rights to the future enforcement of its
rights under this Agreement, excepting only as to an express written and signed
waiver as to a particular matter for a particular period of time.

13.16   Tax Treatment and Tax Structure Disclosure.   Notwithstanding anything
herein to the contrary, any Party to this Agreement (and any employee,
representative, or other agent of any Party to this Agreement) may disclose to
any and all persons, without limitation of

 

34.

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

any kind, the tax treatment and tax structure of the transactions contemplated
by this Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure; provided, however, that such disclosure may not be made to the extent
a lack of disclosure is reasonably necessary to comply with any applicable
federal or state securities laws. For the purposes of the foregoing sentence:
(a) the “tax treatment” of a transaction means the purported or claimed federal
income tax treatment of the transaction; and (b) the “tax structure” of a
transaction means any fact that may be relevant to understanding the purported
or claimed federal income tax treatment of the transaction.

13.17   Independence.   Subject to the terms of this Agreement, each Party shall
manage its own activities and resources, acting independently and in its
individual capacity. The relationship between ARCA and Archemix is that of
independent contractors and neither Party shall have the power to bind or
obligate the other Party in any manner, other than as is expressly set forth in
this Agreement.

 

35.

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their proper officers as of the date and year first above written.

 

ARCA BIOPHARMA, INC.     ARCHEMIX CORP. BY:   /S/ MICHAEL BRISTOW       BY:  
/S/ JOHN A. HARRE         NAME:     MICHAEL BRISTOW           NAME:     JOHN A.
HARRE               TITLE:   CEO                             TITLE:   GEN.
COUNSEL                

 

36.

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

EXHIBIT A

REGIONAL OFFICES OR COUNTRIES IN WHICH

PATENT APPLICATIONS ARE TO BE NATIONALIZED

OR OTHERWISE PROSECUTED, FILED AND MAINTAINED

[ * ]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

EXHIBIT B

Coagulation Cascade Proteins

[ * ]

 

2.

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

EXHIBIT C

Criteria for Short Acting Characteristics of Aptamers

For purposes of this Agreement, an Aptamer is a “Short Acting Coagulation
Cascade Aptamer” if the Aptamer has [ * ]

[ * ]

 

3.

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.